Exhibit 4 FORM OF AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made as of this day of , by and between Federated Insurance Series, a MASSACHUSETTS BUSINESS TRUST, with its principal place of business at 4000 Ericsson Drive, Warrendale, PA, 15086-7561 (the “TRUST”), with respect to its Federated Capital Income Fund II (the “Acquiring Fund”), a series of the TRUST, and the Trust with respect to its Federated Equity Income Fund II, a series of the TRUST (“Acquired Fund” and, collectively with the Acquiring Fund, the “Funds”). The reorganization will consist of: (i)the transfer of all of the assets of the Acquired Fund in exchange for shares (Primary Shares ), no par value per share, of the Acquiring Fund (“Acquiring Fund Shares”); (ii)the distribution of the Acquiring Fund Shares to the holders of shares of the Acquired Fund; and (iii) the liquidation of the Acquired Fund as provided herein, all upon the terms and conditions set forth in this agreement (the “Reorganization”). WHEREAS, the Acquiring Fund and the Acquired Fund are separate series of the TRUST; the TRUST is an open-end, registered management investment company; and the Acquired Fund owns securities that generally are assets of the character in which the Acquiring Fund is permitted to invest; WHEREAS, the Acquiring Fund and the Acquired Fund are authorized to issue their shares of beneficial interests; WHEREAS, the TRUSTEES of the TRUST have determined that the Reorganization, with respect to the Acquiring Fund, is in the best interests of the Acquiring Fund and that the interests of the existing shareholders of the Acquiring Fund will not be diluted as a result of the Reorganization; WHEREAS, the TRUSTEES of the TRUST have determined that the Reorganization, with respect to the Acquired Fund, is in the best interests of the Acquired Fund and that the interests of the existing shareholders of the Acquired Fund will not be diluted as a result of the Reorganization; NOW, THEREFORE, in consideration of the premises and of the covenants and agreements hereinafter set forth, the parties hereto covenant and agree as follows: ARTICLE I TRANSFER OF ASSETS OF THE ACQUIRED FUND IN EXCHANGE FOR ACQUIRING FUND SHARES AND LIQUIDATION OF THE ACQUIRED FUND 1.1THE EXCHANGE.Subject to the terms and conditions contained herein and on the basis of the representations and warranties contained herein, the Acquired Fund agrees to transfer all of its assets, as set forth in paragraph1.2, to the Acquiring Fund.In exchange, the Acquiring Fund agrees:(i)to deliver to the Acquired Fund the number of full and fractional Acquiring Fund Shares, determined by multiplying (a) the shares outstanding of the Acquired Fund (the “Acquired Fund Shares”) by (b)the ratio computed by dividing (x)the net asset value per share of the Acquired Fund Shares by (y)the net asset value per share of the Acquiring Fund Shares computed in the manner and as of the time and date set forth in paragraph 2.2 Holders of the Acquired Fund Shares will receive Acquiring Fund Shares.Such transactions shall take place at the closing on the Closing Date provided for in paragraph3.1. 1.2ASSETS TO BE ACQUIRED. The assets of the Acquired Fund to be acquired by the Acquiring Fund shall consist of property having a value equal to the total net assets of the Acquired Fund, including, without limitation, cash, securities, commodities, interests in futures and dividends or interest receivable, owned by the Acquired Fund.The assets to be acquired by the Acquiring Fund shall not include any deferred or prepaid expenses shown as an asset on the books of the Acquired Fund on the Closing Date, and shall be excluded from the Valuation of Assets under paragraph 2.1 and the corresponding calculation of net asset value per share of the Acquired Fund Shares under this Agreement. The Acquired Fund has provided the Acquiring Fund with its most recent audited financial statements, which contain a list of all of the Acquired Fund’s assets as of the date of such statements.The Acquired Fund hereby represents that as of the date of the execution of this Agreement, there have been no changes in its financial position as reflected in such financial statements other than those occurring in the ordinary course of business in connection with the purchase and sale of securities, the issuance and redemption of Acquired Fund Shares and the payment of normal operating expenses, dividends and capital gains distributions. 1.3LIABILITIES TO BE DISCHARGED.The Acquired Fund will discharge all of its liabilities and obligations prior to the Closing Date. 1.4LIQUIDATION AND DISTRIBUTION.On or as soon after the Closing Date as is conveniently practicable:(a)the Acquired Fund will distribute in complete liquidation of the Acquired Fund, prorata to its shareholders of record, determined as of the close of business on the Closing Date (the “Acquired Fund Shareholders”), all of the Acquiring Fund Shares received by the Acquired Fund pursuant to paragraph1.1; and (b)the Acquired Fund will thereupon proceed to dissolve and terminate as set forth in paragraph1.8 below.Such distribution will be accomplished by the transfer of Acquiring Fund Shares credited to the account of the Acquired Fund on the books of the Acquiring Fund to open accounts on the share records of the Acquiring Fund in the name of the Acquired Fund Shareholders, and representing the respective prorata number of Acquiring Fund Shares due such shareholders.All issued and outstanding Acquired Fund Shareswill simultaneously be canceled on the books of the Acquired Fund.The Acquiring Fund shall not issue certificates representing Acquiring Fund Shares in connection with such transfer.After the Closing Date, the Acquired Fund shall not conduct any business except in connection with its termination. 1.5OWNERSHIP OF SHARES.Ownership of Acquiring Fund Shares will be shown on the books of the Acquiring Fund’s transfer agent. Acquiring Fund Shares will be issued simultaneously to the Acquired Fund, in an amount equal in value to the aggregate net asset value of the Acquired Fund Shares, to be distributed to Acquired Fund Shareholders. 1.6TRANSFER TAXES.Any transfer taxes payable upon the issuance of Acquiring Fund Shares in a name other than the registered holder of the Acquired Fund Shares on the books of the Acquired Fund as of that time shall, as a condition of such issuance and transfer, be paid by the person to whom such Acquiring Fund Shares are to be issued and transferred. 1.7REPORTING RESPONSIBILITY.Any reporting responsibility of the Acquired Fund is and shall remain the responsibility of the Acquired Fund. 1.8TERMINATION.The Acquired Fund shall be terminated promptly following the Closing Date and the making of all distributions pursuant to paragraph1.4. 1.9BOOKS AND RECORDS.All books and records of the Acquired Fund, including all books and records required to be maintained under the Investment Company Act of 1940 (the “1940 Act”), and the rules and regulations thereunder, shall be available to the Acquiring Fund from and after the Closing Date and shall be turned over to the Acquiring Fund as soon as practicable following the Closing Date. ARTICLE II VALUATION 2.1VALUATION OF ASSETS.The value of the Acquired Fund’s assets to be acquired by the Acquiring Fund hereunder shall be the value of such assets at the closing on the Closing Date, using the valuation procedures set forth in the TRUST’s DECLARATION OF TRUST and the Acquiring Fund’s then current prospectus and statement of additional information or such other valuation procedures as shall be mutually agreed upon by the parties. 2.2VALUATION OF SHARES.The net asset value per share of Acquiring Fund Shares shall be the net asset value per share of Acquired Fund Shares computed at the closing on the Closing Date, using the valuation procedures set forth in the TRUST’s DECLARATION OF TRUST and the Acquiring Fund’s then current prospectus and statement of additional information, or such other valuation procedures as shall be mutually agreed upon by the parties. 2.3SHARES TO BE ISSUED.The number of Acquiring Fund Shares to be issued (including fractional shares, if any) in exchange for the Acquired Fund’s assets, shall be determined in accordance with paragraph 1.1. 2.4DETERMINATION OF VALUE.All computations of value shall be made by State Street Bank and Trust Company, on behalf of the Acquiring Fund and the Acquired Fund. ARTICLE III CLOSING AND CLOSING DATE 3.1CLOSING DATE.The closing shall occur on or about March 12, 2010, or such other date(s) as the parties may agree to in writing (the “Closing Date”).All acts taking place at the closing shall be deemed to take place at 4:00 p.m. Eastern Time on the Closing Date unless otherwise provided herein.The closing shall be held at the offices of Federated Services Company, 1001 Liberty Avenue, Pittsburgh, Pennsylvania 15222-3779, or at such other time and/or place as the parties may agree. 3.2CUSTODIAN’S CERTIFICATE. State Street Bank and Trust Company, as custodian for the Acquired Fund (the “Custodian”), shall deliver at the Closing a certificate of an authorized officer stating that:(a)the Acquired Fund’s portfolio securities, cash, and any other assets have been delivered in proper form to the Acquiring Fund on the Closing Date; and (b)all necessary taxes including all applicable federal and state stock transfer stamps, if any, shall have been paid, or provision for payment shall have been made, in conjunction with the delivery of portfolio securities by the Acquired Fund. 3.3EFFECT OF SUSPENSION IN TRADING.In the event that on the scheduled Closing Date, either:(a)the NYSE or another primary exchange on which the portfolio securities of the Acquiring Fund or the Acquired Fund are purchased or sold, shall be closed to trading or trading on such exchange shall be restricted; or (b)trading or the reporting of trading on the NYSE or elsewhere shall be disrupted so that accurate appraisal of the value of the net assets of the Acquiring Fund or the Acquired Fund is impracticable, the Closing Date shall be postponed until the first Friday that is a business day after the day when trading is fully resumed and reporting is restored. 3.4TRANSFER AGENT’S CERTIFICATE. State Street Bank and Trust Company, as transfer agent for the Acquired Fund as of the Closing Date, shall deliver at the Closing a certificate of an authorized officer stating that its records contain the names and addresses of Acquired Fund Shareholders, and the number and percentage ownership of outstanding shares owned by each such shareholder immediately prior to the Closing.The Acquiring Fund shall issue and deliver or cause, State Street Bank and Trust Company, its transfer agent, to issue and deliver a confirmation evidencing Acquiring Fund Shares to be credited on the Closing Date to the Secretary of the TRUST or provide evidence satisfactory to the Acquired Fund that the Acquiring Fund Shares have been credited to the Acquired Fund’s account on the books of the Acquiring Fund.At the Closing, each party shall deliver to the other such bills of sale, checks, assignments, share certificates, receipts and other documents, if any, as such other party or its counsel may reasonably request. ARTICLE IV REPRESENTATIONS AND WARRANTIES 4.1REPRESENTATIONS OF THE ACQUIRED FUND.The TRUST, on behalf of the Acquired Fund, represents and warrants to the TRUST, on behalf of the
